Citation Nr: 9927039	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for multiple joint 
periarthritis.  

2.  Entitlement to an increased rating for periarthritis of 
the right wrist, currently rated 10 percent.  

3.  Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1941 to August 
1945.  

By rating action in October 1990, service connection was 
denied for a right shoulder and arm disability.  The veteran 
was notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 decision by 
the RO which granted an increased rating to 10 percent for 
the service-connected right wrist disability and denied a 
compensable rating for hemorrhoids.  Service connection for 
multiple joint periarthritis was denied by rating action in 
December 1997.  The Board remanded the case in September 
1998.  In October 1998, a hearing was held at the RO before a 
traveling member of the Board.  

The Board notes that although service connection for a 
disability involving the right shoulder and arm was denied by 
the RO in October 1990 and not appealed, the current claim of 
service connection for multiple joint periarthritis is 
distinguished from the earlier claim as it involves a disease 
process affecting the body as a whole.  Accordingly, the 
Board will adjudicate the current claim on a de novo basis.  

The issue of an increased rating for periarthritis of the 
right wrist is the subject of the remand portion of this 
document.  




FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran has multiple joint periarthritis which is 
due to disease or injury in service.  

2.  The veteran does not have hemorrhoids at present, nor has 
he had any flare-ups in several years.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for multiple joint periarthritis.  
38 U.S.C.A. § 5107 (West 1991).  

2.  A compensable rating for hemorrhoids is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Except for an injury to his right wrist in April 1945 (for 
which service connection has been established), the veteran's 
service medical records are negative for any complaints, 
abnormalities, or diagnosis referable to any injury or 
arthritic condition involving the musculoskeletal joint.  

The veteran made no mention of joint pain or any arthritic 
condition on his original application for VA benefits 
received in August 1945.  

When he was examined by VA in October 1945, the veteran 
reported vague complaints of pain in his chest, shoulders, 
and across his back, and stated that he believed he had some 
type of kidney or bladder disorder.  On psychiatric 
evaluation there was no evidence of any neurological 
abnormalities.  Grip strength was strong and equal, and 
reflexes were normal in all extremities.  On orthopedic 
examination, the veteran reported occasional pain in his 
right wrist, but had good grip strength.  There was no 
evidence of swelling or atrophy of the hands, and there were 
no restrictions in the upper or lower extremities or spine.  
The veteran could squat on his heels.  X-ray studies of the 
chest and right wrist were essentially normal, and there was 
no evidence of any pathological changes.  The diagnoses 
included periarthritis of the right wrist and bilateral pes 
planus, 1st degree, non-symptomatic.  

On an application for VA benefits in August 1987, the veteran 
reported that he was treated for arthritis at the Latrole 
Clinic in 1985, and by Drs. Miller and Treister in 1987 and 
1986, respectively.  

Private medical records received in September 1987 show that 
the veteran was treated for neck and back pain following an 
automobile accident in March 1986.  A medical report from an 
orthopedic group, dated in August 1986, indicates that the 
veteran had injured his back at work in 1967.  The veteran 
reported that he had mild back pain off and on with some 
stiffness prior to the automobile accident, but that his pain 
had worsened since the recent accident and was now radiating 
down both legs.  The veteran denied any other systemic 
disease.  On examination at that time, the veteran had full 
range of motion in all extremities, including his shoulders, 
elbows, wrists, and hands, with normal strength.  
Neurological examination was grossly normal.  The diagnoses 
included degenerative joint disease of the cervical and 
lumbosacral spine.  

When he was examined by VA in September 1987, the veteran 
reported that he had chronic pain in his back and neck since 
service and that the pain spread to his shoulders, legs, and 
knees over the years.  X-ray studies revealed degenerative 
changes in the lumbosacral, thoracic, and cervical spine, and 
in both hands.  There was no evidence of degenerative changes 
in the knees.  Similar degenerative changes in the cervical 
and lumbosacral spine were shown on VA x-ray studies in March 
1988.  

At a personal hearing before the undersigned, sitting at the 
RO in October 1998, the veteran testified that he was treated 
for hemorrhoids, and later for back and neck pain at a clinic 
associated with the Chicago Medical School (which later 
merged with Mt. Sinai Hospital) in the 1940's.  He reported 
that he was later treated at a private clinic associated with 
St. Elizabeth's Hospital in Chicago in the mid 1980's.  He 
reported that he was told by the treating physician at the 
time that he had arthritis all over his body.  He testified 
that he attempted to obtain copies of his records from Mt. 
Sinai in the 1990's but was told that there were no records 
pertaining to him at that facility.  The veteran also 
testified that he had occasional flare-ups of hemorrhoids in 
the past, but had not been treated for hemorrhoids in recent 
years.  

Analysis

Initially the Board notes that the veteran testified at the 
personal hearing in October 1998 that he contacted Mt. Sinai 
Hospital in order to obtain copies of his medical records but 
was told that there were no records available.  He also 
testified that arthritis was first diagnosed by a private 
physician in the mid-1980's.  The evidence of record includes 
copies of medical records from the latter source showing 
treatment for residuals of injuries sustained in an 
automobile accident in 1986.  The Board has considered 
remanding the case for an attempt to obtain copies of any 
medical records from Mt. Sinai Hospital.  However, given that 
it has been many years since the veteran was reportedly 
treated at that facility, and that he testified that he was 
told there were no pertinent records at that facility, the 
Board finds that a Remand would serve no useful purpose.  

To establish entitlement to service-connection, there must be 
a showing of disability resulting from injury suffered or 
disease contracted in line of duty or for aggravation in line 
of duty of preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, l946, and arthritis become manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Regarding the veteran's claim of service connection for 
multiple joint periarthritis, the threshold question to be 
answered is whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. §  5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  
The chronicity provisions of 38 C.F.R. § 3.303(b) apply where 
evidence shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  Under 38 C.F.R. § 3.303(b) a claim may still 
be well grounded if the condition is noted during service or 
during an applicable presumptive period, and competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to the 
symptomatology in service.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

The evidence in this case does not support a finding that the 
claim is well grounded.  Specifically, the veteran has 
presented no medical evidence of a nexus between any current 
arthritis and military service.  The veteran, as a lay 
person, is not competent to offer an opinion regarding the 
question of medical diagnosis or the etiological relationship 
between any arthritis now present and military service.  
Espiritu.  The veteran's service medical records are silent 
for any complaints, abnormalities, or diagnosis referable to 
arthritis during service and the first evidence of an 
arthritic condition, other than involving the right wrist, 
was in 1986, many years after his discharge from service.  
The diagnosis at that time was degenerative joint disease of 
the spine and both hands.  In the absence of competent 
medical evidence of an etiological relationship between any 
current arthritic condition and service, the Board finds that 
a well-grounded claim of service connection for multiple 
joint periarthritis has not been submitted.  Grottveit, 
supra.  Hence, the claim must be denied.  

Hemorrhoids

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

The Board is satisfied that all relevant facts have been 
properly developed.  The veteran has undergone a VA 
examination and has provided testimony at a personal hearing 
before the undersigned sitting at the RO in October 1998.  
The record is complete and the Board finds that there is no 
further duty to assist the veteran in the development of this 
claim as mandated by 38 U.S.C.A. § 5107(a).  

The veteran's hemorrhoids are rated noncompensable evaluation 
under Diagnostic Code 7336, which provides:  

Hemorrhoids, external or internal:  
  With persistent bleeding and with secondary anemia, or with 
fissures......... 20
   Large or thrombotic, irreducible, with excessive redundant
   tissue, evidencing frequent 
recurrences..................................................
...... 10
  Mild or 
moderate.....................................................
......................................   0

The veteran testified at a personal hearing in October 1998 
that he has not had any flare-ups or sought any medical 
treatment for hemorrhoids in several years.  Likewise, when 
he was examined by VA in August 1997, there was no evidence 
of hemorrhoids.  The diagnoses included history of 
hemorrhoids.  

While the veteran believes that he is entitled to a 
compensable rating for his service-connected hemorrhoids, his 
testimony that he has not had any flare-ups in several years 
and the lack of any clinical findings showing large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue or evidencing frequent recurrences conclusively 
establish that a compensable rating is not warranted. 




ORDER

Service-connection for multiple joint polyarthritis is 
denied.  

A compensable rating for hemorrhoids is denied.  


REMAND

The veteran asserts that he has difficulty gripping objects 
with his right hand due to his service-connected right wrist 
disability and believes that the disability warrants a higher 
evaluation.  

Although the veteran was examined by VA in August 1997, the 
examiner did not provide sufficiently detailed information to 
determine the degree of functional loss as required by 38 
C.F.R. § 4.40.  Therefore, the Board finds that the August 
1997 VA examination was inadequate and that further 
development is necessary.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, when evaluating a 
service-connected disability involving a joint.  Thus, 
because the Codes used to rate the veteran's left hip and low 
back disabilities are cast, in large measure, in terms of 
limitation of motion, any additional function loss due to 
pain on use, incoordination, weakness, fatigability, or 
during flare-ups must be expressed in terms of the degree of 
additional range-of-motion loss or ankylosis.  DeLuca.   

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
right wrist disability since 1997.  Based 
on his response, the RO should attempt to 
obtain copies of all pertinent records 
from the identified treatment sources, 
not already obtained, as well as any VA 
clinical records, and associate them with 
the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current status of his service-connected 
right wrist disability.  The claims 
folder, including a copy of this remand, 
should be available to the examiner for 
review.  The consequences of failure to 
appear for the examination should be made 
known to the veteran prior to the 
examination.  All appropriate testing 
should be performed in connection with 
this examination and the findings should 
be reported in detail.  If the examiner 
finds that it is not possible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation. 

The examiner should note: Range of 
motion of the right wrist in degrees 
and any limitation of motion or 
ankylosis.  For VA purposes, wrist 
dorsiflexion (extension) is from 0 
to 70 degrees and palmar flexion is 
from 0 to 80 degrees.  38 C.F.R. 
§ 4.71, Plate I (1998).  

II.  Whether the right wrist 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any excess 
fatigability, weakened movement or 
incoordination.  If there is 
functional impairment equating to 
ankylosis of the right wrist, the 
examiner should note whether it is 
favorable or unfavorable.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

III.  Whether pain could 
significantly limit functional 
ability during flare-ups or when the 
right wrist is used repeatedly over 
a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional loss of 
range of motion or ankylosis due to 
pain on use or during flare-ups.  If 
there is functional impairment 
equating to ankylosis of the right 
wrist, the examiner should note 
whether it is favorable or 
unfavorable.  If any determination 
cannot feasibly be made, it should 
be so indicated.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested is completed.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's right wrist disability have 
been provided by the examiner.  If any 
development ordered is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  The RO should then review the 
veteran's claim.  If he fails to appear 
for evaluation of his right wrist, the 
letter(s) notifying him of the date of 
the examination and the consequences of 
any failure to appear should be included 
in the claims folder.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is notified.  He may submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	George R. Senyk
	Member, Board of Veterans' Appeals







